Citation Nr: 0816668	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO. 05-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease, including as secondary to mitral valve prolapse.

2.	Entitlement to service connection for blood clots of the 
neck, including as secondary to mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to July 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal   from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal. The claims file was subsequently transferred to the 
RO in Waco, Texas. 

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ). A 
transcript of this proceeding is on file. 


FINDINGS OF FACT

1.	Coronary artery disease did not initially develop within 
one-year of separation from service, and was not caused by 
service. 

2. Coronary artery disease did not develop due to service-
connected mitral valve prolapse.       

3. There is no competent evidence that the veteran currently 
has a medical condition manifested by blood clots of the 
neck.






CONCLUSIONS OF LAW

1.	The veteran's coronary artery disease was not incurred or 
aggravated during military service and may not be presumed to 
have been so incurred, nor is it proximately due to or the 
result of service-connected mitral valve prolapse.       38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

2.	The veteran does not have blood clots of the neck that were 
incurred or aggravated during military service, or that are 
proximately due to or the result of service-connected mitral 
valve prolapse. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specified duties to notify and assist a claimant seeking 
to establish entitlement to compensation or other benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1). (The Board notes parenthetically 
that a regulatory amendment that will become effective for 
claims pending as of or filed after May 30, 2008, removes the 
requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claims on appeal, 
through VCAA correspondence dated in February 2004 that 
addressed each element of satisfactory notice set forth under     
the Pelegrini II decision. In particular, this correspondence 
explained to the veteran the mutual obligation between VA and 
himself to obtain evidence relevant to the disposition of his 
claims. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). A July 2005 statement of the case (SOC) and later 
supplemental SOCs (SSOCs) explained the applicable legal 
criteria to establish entitlement to the benefit sought, 
including under a theory of direct service connection under       
the regulations pertaining to presumptive service connection. 
Furthermore,       a March 2006 letter provided detailed 
notice concerning both the disability rating and effective 
date elements of the claims. 

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court    in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The February 2004 notice letter provided timely notice and 
the March 2006 correspondence as to the Dingess/Hartman case 
holding was sent after the December 2004 rating decision 
representing the initial adjudication of the claims on 
appeal. Nonetheless, the veteran was provided sufficient 
opportunity to respond with further evidence and information, 
prior to the April 2006 SSOC continuing the denial of his 
claims. Thus, notwithstanding any error in timing of notice, 
the veteran still has had the full opportunity to participate 
in the adjudication of his claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 

The RO has also taken appropriate action to comply with the 
duty to assist         the veteran, including obtaining 
service treatment records, VA medical records,  and extensive 
private physicians' records. The veteran has been afforded a 
VA examination in connection with his claims. See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

He testified during a February 2008 Travel Board hearing 
before the undersigned VLJ. As such, the record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4) (2007). Under these 
circumstances, no further action is necessary to assist the 
veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say,      
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence     
he should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims.


Analysis of the Claims

The veteran contends that he has coronary artery disease and 
"blood clots" int he neck, both of which are disorders 
which were caused by military service.
Because the preponderance of the evidence is against the 
claims and the appeal will be denied.

Service connection may be granted for any current disability 
that is the result of   a disease contracted or an injury 
sustained while on active duty service.            38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).  

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain conditions involving what are recognized as diseases 
of a chronic nature, such as cardiovascular disease, will be 
presumed to have been incurred in service      if manifested 
to a compensable degree within one year after service. 38 
U.S.C.A.     §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).     Per 38 C.F.R. § 3.309(a), 
the term "cardiovascular-renal disease" for purposes of 
that regulation applies to the combination involvement of the 
type of arteriosclerosis, nephritis, and organic heart 
disease under consideration, including hypertension inasmuch 
as this is an early symptom preceding development of those 
diseases in their more obvious forms.)  

Service connection may also be granted for a disability which 
is proximately     due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).         A 
claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).
Service treatment history includes a report of an October 
1967 electrocardiogram (EKG) indicating results that were 
within normal limits. A December 1973 record notes the 
veteran was seen for complaints of chest pain, reportedly 
lasting        1-2 hours, generally associated with physical 
activity, and which occurred spontaneously. The impression 
was of chest pain, undetermined etiology.  A January 1976 EKG 
was normal. A July 1978 EKG that was conducted following the 
veteran's complaint of numbness in the left arm showed no 
acute change from earlier studies. 

The veteran underwent a coronary artery risk evaluation in 
May 1984 in service, which indicated absence of several 
notable risk factors including any history of smoking, high 
blood pressure, or high cholesterol, and the only relevant 
factor being considered overweight. An EKG showed non-
specific ST and T wave changes and an otherwise normal study.

The report of a post-service admission to the Albuquerque VA 
Medical Center (VAMC) in August 1984 for an echocardiogram, 
and to rule out a myocardial infarction, indicates the 
veteran reported a long history of atypical chest pain.      
He stated his cardiac history dated to 6 years prior to 
admission, when he began to have paroxysms of a severe 
pressure sensation along the left sternal body, waxing and 
waning for 15-30 minutes at a time, associated with shortness 
of breath and diaphoresis. Examination of the heart revealed 
very distant sounds with regular rate, and no click or murmur 
appreciated initially, but later a click heard by one 
examiner. The diagnosis on discharge was chest pain, rule out 
coronary artery disease; rule out mitral valve prolapse; 
anxiety disorder; and obesity.

On a September 1984 VA examination, the veteran reported he 
was thought to have an abnormality of the heart as of 1978, 
on account of episodes of dizziness and atypical chest pain. 
He described the admission to Albuquerque VAMC, and stated he 
continued to experience dull chest pains, episodes of 
arrhythmia, and lightheadedness on exertion. 

However, an examination of the heart then  time was within 
normal limits. Clinically, there was no click heard. He had 
no sign of congestive heart failure, or edema. The diagnosis 
was mitral valve prolapse, shown by echocardiogram.

Records from Dr. F.M., a private physician, on a November 
1984 evaluation,  refers to a likely transient ischemic 
attack the veteran had several weeks previously, when he 
became slightly aphasic. The physician considered that if 
indeed there was a mitral valve prolapse, emboli had been 
reported in association with that abnormality, but there was 
nothing on examination or real time Doppler study to suggest 
emboli in either internal or external carotid distributions. 
Also diagnosed was chest discomfort consistent with ischemic 
heart disease, and rather marked anxiety and depression. A 
December 1984 cardiac catheterization report indicated a 
normal left ventricular angiogram, and no abnormalities on 
studies of the right and left coronary arteries. The 
assessment was no evidence of coronary artery disease, and 
normal left ventricular angiogram without evidence of 
clearcut mitral valve prolapse.

Another private physician, Dr. W.B., stated in November 1984 
that the veteran    had mitral valve prolapse by history, and 
questionable transient ischemic attack.  In regard to the 
latter condition, an alternative explanation for this 
incident was vertebral basilar ischemia as a result of 
embolization from his mitral valve prolapse. 
A February 1985 report described a transient ischemic attack, 
initially felt to be a complication of mitral valve prolapse, 
but likely representing an arterial to arterial embolus, of 
unknown origin. The problem of chest pain could not be 
correlated with any evidence for coronary artery disease.

The June 1985 letter from Dr. M.C., states that the veteran 
had chest wall pain, musculoskeletal in origin, and did not 
have coronary disease, having had a completely normal 
coronary angiogram. He did have chest pain that sometimes 
radiated to his arms and shoulders, which was controlled by 
medication.

A November 1985 RO rating decision granted service connection 
for mitral valve prolapse, with an initial 10 percent rating, 
effective August 1, 1984. 

In November 2000, the veteran underwent coronary bypass 
surgery, with coronary artery bypass grafting times three, 
with reverse graft saphenous vein to left anterior descending 
artery, reverse graft saphenous vein to diagonal, and reverse 
graft saphenous vein to obtuse marginal artery. His condition 
on discharge was good. The diagnosis was single vessel 
coronary artery disease, status-post percutaneous 
transluminal coronary angioplasty of the large diagonal 
branch.

On a May 2004 VA cardiovascular examination, the examiner 
initially noted his claims file review. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  

The examiner provided a detailed account of past and recent 
treatment history. Physical examination indicated no visible 
or palpable point of maximal impulse. A cardiac area of 
dullness was not delineated, there was no heave or thrill, 
and rhythm was regular at 80 per minute. The impression was 
coronary artery disease status-post percutaneous coronary 
angioplasty with stent placement to the diagonal branch and 
status-post coronary artery bypass; hypertension; and 
hypercholesterolemia. 

Critical to the Board's present inquiry, the physician opined 
that the veteran had coronary artery disease, but that this 
condition was not secondary to the history of mitral valve 
prolapse, itself which had not been shown on an updated 
echocardiogram and cardiac catheterization.  

Through October 2005 correspondence the veteran contended 
that the chest pain     he had recently experienced was 
exactly the same type and intensity as in 1984.      He 
attached a copy of a physician's diagram indicating between 
60 and 90 percent blockage in areas of the coronary vessels. 

During the February 2008 Travel Board hearing, the veteran 
testified that the chest pain radiating to his left arm and 
other symptoms he manifested post-service, he had also 
experienced while still in service. He described a continuing 
treatment regimen following his 2000 coronary artery bypass 
procedure. 
A.	Coronary Artery Disease

The record establishes that the veteran undergoes monitoring 
and treatment for coronary artery disease, for which he 
previously underwent a November 2000 coronary bypass 
procedure, thus satisfying the element of a current diagnosis 
of that claimed disability. As a result, further inquiry as 
to whether the claimed coronary artery disease is a disorder 
of service origin is warranted, and on the basis of all 
theories of entitlement averred, to include a direct theory, 
and as secondary to already service-connected mitral valve 
prolapse. 

Initially, consideration of the provisions on presumption 
service connection for chronic illnesses has been provided, 
and while cardiovascular disorders are among those 
disabilities that may be evaluated on this account, the 
veteran's claimed coronary artery disease did not manifest to 
at least a compensable degree within    the one-year 
presumptive period since service discharge. The first 
documentation of symptoms is set forth in records immediately 
preceding his November 2000 coronary bypass procedure. 

While the veteran argues that coronary artery disease is due 
to mitral valve prolapse, or indeed to any incident of 
military service, his theory regarding this linkage is not 
competent evidence. It is well-established that laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

As to presumptive service connection, a June 1985 physician's 
letter notably indicated a completely normal angiogram. 
Consequently, the claimed condition does not require a 
presumption of service incurrence, absent medical evidence of 
the same. See 38 C.F.R. §§ 3.307, 3.309.     

As to whether service connection on a direct basis is 
objectively demonstrated by competent evidence, this also is 
not shown. The primary basis of entitlement stated is that of 
service connection as secondary to mitral valve prolapse 
nonetheless,      as the veteran further alleges coronary 
disease had its initial onset in service and the RO has 
adjudicated this theory simultaneously, direct service 
connection must be addressed. See Robinson v. Mansfield, 21 
Vet. App. 545 (2008) (the Board      need not sua sponte 
raise "all possible" theories of entitlement, though 
consideration should be given to those theories raised either 
by the claimant or     the evidence of record). 

Service records do not establish a pertinent diagnosis, and a 
May 1984 coronary artery risk evaluation at the time of 
discharge indicated relatively limited health risk factors. 
Soon following separation from service, the veteran sought 
evaluation for chest pain at a VA medical facility, upon 
which coronary artery disease was not found. A September 1984 
VA examination later found mitral valve prolapse. Meanwhile, 
several contemporaneous evaluations by private physicians 
were consistent as to the absence of coronary artery disease. 
As indicated, the first diagnosis of record was provided in 
November 2000. Therefore, apart from the lack of diagnosis of 
coronary disease during service, there is no indication of 
continuity of symptomatology of that illness at any point for 
a period of more than a decade. See 38 C.F.R. § 3.303(b). See 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(generally, medical evidence is required to establish a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a layperson's observations would be competent).        

With regard to secondary service connection, a May 2004 VA 
examiner determined that coronary artery disease did not 
develop as a result of a history of mitral valve prolapse. 
The examiner noted further that mitral valve prolapse in and 
of itself, was not evidenced on recent diagnostic procedures. 
Given the apparent absence of the underlying mitral valve 
prolapse, this opinion effectively weighs against a secondary 
medical relationship based on causation, as well as chronic 
aggravation due to the service-connected disorder in 
question. See 38 C.F.R. § 3.310(b). See also Anderson v. 
West, 12 Vet. App. 491, 495 (1999), citing Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996). In providing this 
determination, the VA physician premised his conclusion upon 
a thorough physical examination, and review of claims file. 
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(indicating that access of examining physician to the 
veteran's claims file is a key factor in evaluating the 
probative value of a medical opinion).  

In summary, the preponderance of the competent and probative 
evidence indicates that coronary artery disease was not 
directly incurred in service, nor is it proximately due to or 
the result of a mitral valve prolapse. The Board has 
appropriately considered the veteran's own assertions in this 
case on the cause of the claimed disorder. Since he is a lay 
person without the requisite training and expertise, however, 
his statements on this subject are not dispositive, absent 
consistent medical evidence having been provided. See Layno 
v. Brown,           6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim of entitlement to service 
connection for coronary  artery disease, including secondary 
to mitral valve prolapse, are denied. As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt-
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.	Blood Clots of the Neck

The medical evidence does not substantiate a present 
diagnosis of blood clots of the neck, nor does the evidence 
disclose that he ever had such disorder. Earlier treatment 
references to a suspected "embolism" in 1984 as having 
caused a transient ischemic attack were involving an arterial 
embolism, and if present had not been shown to have affected 
the cardiovascular system in proximity to the neck. A May 
2004 VA cardiovascular examination did not indicate any 
reports or objective findings of pathology in the cervical 
region, and both contemporaneous VA and private treatment 
reports are likewise absent mention of a pertinent diagnosis. 

As provided under VA law, service connection may be granted 
only where it has been established the claimant has a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."); 38 U.S.C.A.      
§ 1110. 

There is essentially no indication of a present disability of 
the identified disability of blood clots in the neck. 
Generally, as noted above, a VA claimant is deemed competent 
to allege matters within his lay observation, which may 
include evidence in support of a medical diagnosis. See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The existence of a disability is a medical determination, and 
no competent medical evidence has been submitted. The element 
of a current disability therefore is not met in this case. 

Accordingly, the claim of entitlement to service connection 
for blood clots of    the neck is denied. The preponderance 
of the evidence is against this claim,  and hence the 
benefit-of-the-doubt-doctrine does not apply. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for coronary artery disease, including as 
secondary to mitral valve prolapse, is denied.

Service connection for blood clots of the neck, including as 
secondary to mitral valve prolapse, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


